BRAWLEY, District Judge.
The Spanish steamship Eita was captured off the island of Culebra, May 8, 1898, by the United States cruiser Yale, and sent into this port in charge of a prize master for adjudication. A libel for condemnation was filed May 17th, and a monition issued returnable June 1, 1898, on which day proclamation was duly made, and no claimant has appeared. It appears from the testimony taken by the prize commissioners in preparatorio, and from the examination of the ship’s papers, that the Eita belongs to a corporation of Bilboa, Spain, — the Linea de Vapores Serra; that she is a steamship of 1,396 net tonnage; that she carried a crew of 31 persons, all subjects of the king of Spain, and a miscellaneous cargo; that she sailed from Liverpool, England, on April 9th, touched at Santander, Spain, on April 14th, and at Corunna, Spain, on April 16th, at which last-named ports she took on six passengers and a part of her cargo, consisting of win'te, macaroni, and potatoes, and that she was bound for St. Juan and other ports on the island of Puerto Eico; and that the voyage was to terminate at the port of Humacao, on that island. The cargo is now being unladen under the direction of the prize commissioners, and, pending an inventory and report thereon, all questions respecting the same are reserved. The libel filed by the attorney for the United States for this district claims that the vessel and cargo are lawful prize of war, and subject to be condemned and forfeited to the United States as such, and the proofs in respect to the vessel are sufficient to enable the court to proceed to adjudication. The congress of the United States, by an act approved April 25, 1898, has declared that war has existed since April 21, 1898, between the United States and the kingdom of Spain.
The testimony shows that the Eita is a Spanish merchant vessel, owned by a corporation in the kingdom of Spain; that while on a voyage to a port belonging to that kingdom, on May 8,1898, in latitude 18.25 north, and longitude 65.18 west, she was captured by the United States cruiser Yale. The case does not come within the exceptions declared in the fourth and fifth paragraphs of the proclamation of the president dated April 26, 1898, which exempt from capture merchant vessels loading or bound for any port of the United States within limitations as to time therein mentioned. This act of congress fixes the precise period when the peculiar duties and obligations imposed by the condition of war arise; and as this vessel was enemy property, captured after the commencement of hostilities, it is by the law of nations subject to condemnation and forfeiture. Under the influence of the milder sentiments of recent years, the private property of noncombatants upon land is generally held not liable to seizure as booty by an invading army; and it is to the credit of the government of the United States that it has sought, on several occasions, to have *927embodied into the law of nations the more mild and mitigated practice of exempting merchant vessels from capture; but except in isolated eases, provided for by treaty, this policy has not met with general acceptance. While these considerations are proper for that department of the government which can make or modify the law as policy or humanity may dictate, they have no place in that department which must administer the law as it is found. It is adjudged and decreed that the steamship Rita, together with her tackle, apparel, and furniture, be condemned, forfeited, and sold as lawful prize of war; and an order will be entered providing for the distribution of the proceeds as prize money as may hereafter be adjudged.